DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/25/2021, 9/15/2021 and 11/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Claim Rejections - 35 USC § 112
Claim 2, 8-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the output voltage of one…" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the other output port" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the output voltage of the other…" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a switch unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Which switch unit it this one? The first, the second or a third?
Claim 9 recites the limitation "the output voltage of one…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the output voltage of the other…" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the corresponding switch" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Exactly which switch is this?
Claims 10 and 11 recite the limitation "the switch unit" in line 1.  There is insufficient antecedent basis for this limitation in the claims. Which switch unit?
Claim 20, the phrase "specifications of USB PD Type-C" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "specifications"), thereby rendering the scope of the claim(s) unascertainable.  Exactly what and which specifications is the applicant referring to?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by O’Driscoll et al. (US 7,538,527).

Claims 2 and 3; see figure 4.
Claim 4; fig. 4: 6 or 7.
Claims 5-7; fig. 5.
Claim 8; col. 5 lines 44-67.
Claims 9-11; fig. 3: e.g. 12, 13, 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll et al. in view of Cuk (US 6,462,962).
O’Driscoll et al. disclose the claimed subject matter in regards to claim 1 supra, except for each of the first switch unit and the second switch unit is a bidirectional switch unit configured to achieve conduction or block of a bidirectional voltage and a bidirectional current.
Cuk teaches a DC/Dc converter with lossless switching using a bidirectional switch unit configured to achieve conduction. FIG. 8a, of Cuk, shows a two-quadrant voltage bi-directional switch (VBS), which blocks the voltage of either polarity, but 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify O’Driscoll et al. to include each of the first switch unit and the second switch unit is a bidirectional switch unit configured to achieve conduction or block of a bidirectional voltage and a bidirectional current switching in order to provide a DC-to-DC converter with novel lossless switching time control for up to four controllable switches, with each switch meeting the specific current-voltage switching characteristics, operates at ultra-high efficiency in a very compact size and offers additional performance advantages, such as low EMI noise, low switching ripple currents, and improved reliability as taught by Cuk.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll et al. in view of Jacobs (US 7,092,259).
O’Driscoll et al. disclose the claimed subject matter in regards to claim 1 supra, except for an active clamp as claimed.
Jacobs teaches using an active clamp for reducing switching losses
.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 









/GARY L LAXTON/           Primary Examiner, Art Unit 2896                         3/26/2022